
	

114 HR 5301 IH: Seller Finance Enhancement Act
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5301
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2016
			Mr. Williams (for himself, Mr. Mulvaney, Mr. Rush, Mr. Cuellar, and Mr. Neugebauer) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To exempt small seller financers from certain licensing requirements and debt-to-income
			 requirements for qualified mortgages.
	
	
 1.Short titleThis Act may be cited as the Seller Finance Enhancement Act. 2.FindingsCongress finds the following:
 (1)Real-estate seller financing is a transaction in which the owner of a real estate property provides financing for the buyer of that property and the buyer makes some form of a down payment to the seller and then makes installment payments to the seller over a defined period of time.
 (2)Seller financers provide financing in lieu of the buyer choosing to obtain a loan from a bank. (3)The seller finance industry consists of small business owners who own real estate and provide financing on those properties to underserved borrowers who cannot or would prefer not to obtain traditional financing.
			3.Exemptions for seller financers
 (a)Loan originator license or registration requirementsSection 1504 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5103) is amended by adding at the end the following:
				
 (c)Exception for seller financersThe requirements of this title shall not apply to any person (other than a depository institution) who—
 (1)originates not more than 24 residential mortgage loans in a 12-month period; and (2)only originates residential mortgage loans that are with respect to property that is owned by such person.
						.
 (b)Debt-to-Income ratios under qualified mortgagesSection 129C(b)(2)(A) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)(A)) is amended by inserting at the end the following flush-left text:
				
					In determining whether a residential mortgage loan is a qualified mortgage, guidelines and
			 regulations issued pursuant to clause (vi) shall not apply to a loan
			 originated by a person (other than a depository institution (as defined
			 under section 3 of the Federal Deposit Insurance Act) or a credit union)
			 who originates not more than 24 residential mortgage loans in a 12-month
			 period and only originates residential mortgage loans that are with
			 respect to property that is owned by such person..
			4.Report on seller financing
 (a)StudyThe Secretary of Housing and Urban Development and the Secretary of the Treasury shall jointly carry out a study on—
 (1)the number of homes bought for under $150,000 or 60 percent of the median home value in a given community, whichever is lower, in the United States by utilizing seller financing;
 (2)the number of homes described under paragraph (1) sold by licensed mortgage brokers; (3)the potential number of homes described under paragraph (1) which could be sold but aren’t, because seller financiers are unwilling, or from a practical standpoint unable, to comply with mortgage broker rules; and
 (4)the potential benefit to home values and wealth creation if more homes are able to be sold utilizing seller finance.
 (b)ReportNot later than the end of the 1-year period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development and the Secretary of the Treasury shall jointly issue a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate containing—
 (1)all findings and determinations made in carrying out the study required under subsection (a); and (2)data on the number of transactions utilizing seller financing 20 years, 15 years, 10 years, and 5 years prior to the date of the enactment of this Act.
				
